ORIGINAL                                                                                        10/07/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: PR 07-0011


                                          PR 07-0011


                                                                                  OCT 0 7 2020
                                                                                Bowen Greenwood
                                                                              Clerk of Suprerne Court
  IN THE MATTER OF CALLING A RETIRED
                                                                       O R D E Rstate
                                                                                        of Montana

  DISTRICT JUDGE TO ACTIVE SERVICE




        The Honorable James A. Manley, Judge of the District Court for the Twentieth
 Judicial District of the State of Montana, has requested the assistance of retired District
 Judge Karen Townsend to assume jurisdiction of Lake County Cause No. DV 20-109,
 Briney, et al. v. Presbyterian Church, et al.
        Judge Townsend has retired under the provisions of the Montana Judges'
 Retirement System and, being subject to call for duty pursuant to § 19-5-103(a) and (b),
 MCA, has advised that she is agreeable to assisting the Twentieth Judicial District Court
 with the above-listed matter.
        IT IS HEREBY ORDERED:
        1. The Honorable Karen Townsend,retired District Judge, is hereby called to active
 service in the District Court of the Twentieth Judicial District of the State of Montana, to
 assume judicial authority of Lake County Cause No. DV 20-109, Briney, et al. v.
 Presbyterian Church, et al., and is hereby authorized to proceed with any and all necessary
 hearings, opinions, and orders, including final resolution of said matter.
        2. For all active service, Judge Townsend shall be paid the salary compensation to
 which she is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
 reimbursed.
        3. A copy ofthis Order shall be filed with the Clerk of Court of Lake County, with
 the request that this Order be sent to all counsel of record in the above-listed matter.
      4. A copy of this Order shall also be furnished to the Honorable James A. Manley,
the Honorable Karen Townsend, and to Cathy Pennie, Office of the Supreme Court
Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof. _,
                    ..,'PI
      DATED this 7 day of October, 2020.




                                                            Chief Justice




                                           2